I do not interpret sections 34 and 35 of the Village Law as requiring an apportionment of the property or the assets constituting a water district, or as giving to the village any property interest in the assets of the water district. The physical impossibility of making such a division is apparent. How can the pipes of a sewer district be divided into different ownership, or the equipment and property of a water district, with the pumping station and standpipe in one village, and the outlets and laterals in another village? Or, again, how can the property of a park district or a *Page 257 
police district be divided up? Very clear, specific and positive directions must be given by the Legislature to evidence such an intention.
The Legislature has failed to state two things. Nowhere in section 34 or in 35 do we find it stated that the village shall not be liable for future indebtedness. Secondly, there is nothing to direct or command the apportionment or division of the district assets upon the creation of the village. The words used might possibly be given this mplication; there is no positive or direct statement to this effect. Surely we should not indulge in implications to arrive at such an absurd result. To me, personally, they do not even imply such a result, although I recognize that the language is not precise.
These districts have been created for sewer, water, light, fire, park, health and police purposes. Indebtedness has been incurred by the issuing of bonds for the purpose of creating, in these instances before us, parks and a water system. Recognizing that after the creation of such districts, possibly functioning as quasi-municipal corporations, villages might be created out of the territory, sections 34 and 35 were adopted solely for the purpose of apportioning the expense of the entire district between the village thus created and the remainder of the district. It was never intended to break up the district as a district, or to apportion the property or the assets, or break up a system. To do so, physically, has been recognized by all as impossible. To do so, by mere passing of title, or giving share interest in the pipes, etc., is an implication of the referee unjustified by the statutes.
What do sections 34 and 35 say? Section 34 provides that where a village has been created out of the district it "shall not be relieved from bearing its proportionate share of any liability or indebtedness incurred for such special district." Note that this is all that the section provides. The village shall pay its proportionate share of the indebtedness. Nothing is said about future *Page 258 
indebtedness, or relieving it of future indebtedness, or that it shall not be liable for future indebtedness. This may be implied, but it is not stated. Section 34 merely says that the village shall be liable for its proportionate part of the indebtedness already incurred. Note also that it does not say what the proportionate part shall be. This is all provided in section 35. There it is stated that the proportion of the bonded debt which shall be assumed by the village, and the apportionment thereof, shall be determined according to the relative assessed valuation of the personal and real property in that portion of the special district without the village and that portion within the village. This is simple, and the apportionment is to be made, in the first instance, by agreement, and, in case of failure to agree, then by the court. The village is to be taxed in accordance with the proportion of the assessed valuation of personal and real property in the village to that in the remainder of the district. How the village shall collect this tax is left to the village authorities, but this proportion of the bonded indebtedness is to be assessed upon the village by the town. Nowhere in this section 35 do we find any provision saying that the property of the various districts, water district, or sewer district, or park district shall be split up and divided between the village and the district. No such division is stated or suggested. The only thing in mind was the apportionment of the bonded indebtedness, and this was to be determined according to the apportionment of the personal and real property between the village and district. The words, "apportionment of personal and real property belonging to the special district," refer to the personal and real propertyin the special district. The mistake in this section, if there be one, is in using the words, "belonging to." "Belonging" has many meanings. One is, "to be the property of somebody," and the other is, "to be connected with, or to be a part of." In this *Page 259 
latter sense section 35 reads: "The proportion of the bonded debt incurred by the town and payable by a tax against the propertywithin a special district * * * shall be assumed by the village and the apportionment of the personal and real property belonging to the special district [which means the property within the
special district, just referred to] shall be determined according to the relative assessed valuation." "Property within a special district" means the same thing here as "property belonging to the special district." To my mind such language would never have been used had the Legislature intended to refer to water plants and pipes, sewer pipes, or disposal plants, police station houses, park grounds, or recreation centers, and the like.
At least the courts are not justified in doing such a drastic thing as dividing up the property of a district in the absence of direct and positive orders to do so by the Legislature. We find no such division directed by this section. The Legislature has not said that this class of property shall be divided between the village and the district. Until we have a clear expression of an intention leading to such an impractical result, we should go no further than to hold that these sections, 34 and 35, provide merely for the apportionment of a bonded indebtedness, according to the relative proportion of the real and personal property in the village and in the district without the village. If the Legislature intends any more than this, it can state it in language about which there will be no misunderstanding.
For these reasons I am for affirmance.
POUND, Ch. J., KELLOGG, HUBBS and CROUCH, JJ., concur with O'BRIEN, J.; CRANE, J., dissents in opinion in which LEHMAN, J., concurs.
Judgment accordingly. (See 261 N.Y. 696.) *Page 260